DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 6, 8 – 10 and 13 - 19 are pending.
Claims 7, 11 and 12 have been canceled
Claims 1 – 6, 8 – 10 and 13 - 19 are rejected.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claim 12 has been renumbered 13, and claims 13 – 18 have been renumbered claims 14 – 19 respectively.  The claims were renumbered because original claim 12 was canceled.
Response to Amendment
The amendment to claims 1, 4, 5, 6, 8 and new claims 13 - 19, submitted December 7, 2020 is acknowledged and entered. 
The amendment to the Specification, submitted December 7, 2020 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 6, filed December 7 2020, with respect to the rejection of claims 1 – 10 under 35 USC 112(b) have been fully considered and are persuasive, in part, in view of the amendment to claims 1 and 8, and arguments presented The rejection of claims 1 – 10 under 35 USC 112(b), in part, has been withdrawn. However, claims 1 and 8 are finally rejected as set out below. 
Applicant’s arguments, see page 7, filed December 7, 2020, with respect to the rejection of claims 1 – 6 under 35 USC 112(b) and 101 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 1 – 6 under 35 USC 112(b) and 101 has been withdrawn. 
Applicant’s arguments, see page 7, filed December 7, 2020, with respect to the rejection of claims 8 - 10 under 35 USC 112(b) and 101 have been fully considered and are persuasive in view of the claim amendment and arguments presented.  The rejection of claims 8 - 10 under 35 USC 112(b) and 101 has been withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 – 6 and 13 – 16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 rejected under 35 U.S.C. 112(b), as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See 
Claim 1 is indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1, lines 13 – 14, recites the broad recitation “the catalyst is selected from the group consisting of inorganic zinc compounds”, and the claim also recites preferably zinc oxide or zinc isethionate which is a narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites the limitation "the salt taurine salt" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 6 and 13 – 16 are rejected for being dependent upon an indefinite base claim.
Claim Rejections - 35 USC § 112
Claims 8 – 10 and 17 - 19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 8 is indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8, lines 15 - 16, recites the broad recitation “the catalyst is selected from the group consisting of inorganic zinc compounds”, and the claim also recites preferably zinc oxide or zinc isethionate which is a narrower statement of the range/limitation.  The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 9 – 10 and 17 – 19 are rejected for being dependent upon an indefinite base claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622